EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall B. Bateman on 4/6/2022.

The application has been amended as follows: 


21. (Currently Amended) A retractable hose system for central vacuum cleaning systems, the retractable hose system comprising:
a retractable hose having a proximal end portion having a plurality of contacts and a distal end portion with electrical wiring extending between the proximal end portion and the distal end potion; and
a hose engagement terminal having an engagement module for selectively moving some portions of the hose engagement terminal into engagement with proximal ;
	wherein the retractable hose is slidable within the hose engagement terminal unless engaged by the engagement module.

22. (Canceled) 

	23. (Currently amended) The retractable hose system for central vacuum cleaning systems of claim 21, wherein the distal end portion includes a plurality of contacts, wherein the contacts on the proximal end portion are configured to engage and receive power from an engagement member of the engagement module via the contacts on the distal end portion.

	29. (Currently Amended) The retractable hose system for central vacuum cleaning systems of claim 28, further comprising a second hose engagement terminal for engaging and securing the proximal end portion of a retractable hose.

31. (Currently amended) The retractable hose system for central vacuum cleaning systems of claim 21 [[22]], wherein the 

32. Currently amended) The retractable hose system for central vacuum cleaning systems of claim 21 [[22]], wherein the 

33. (Currently amended) The retractable hose system for central vacuum cleaning systems of claim 21 [[22]], wherein the hose engagement terminal includes an engagement module having a sensor for determining when the engagement module has engaged the proximal end portion.

35. (Currently amended) A retractable hose system for central vacuum cleaning systems, the retractable hose system comprising:
a retractable hose having a proximal end portion having a plurality of contacts and a distal end portion with electrical wiring extending between the proximal end portion and the distal end potion; and
a hose engagement terminal, wherein the retractable hose is slidable within the hose engagement terminal until the proximal end portion of the retractable hose is disposed in the hose engagement terminal, wherein the hose engagement terminal has an engagement module for selectively engaging the proximal end portion and thereby make electrical contact with the plurality of contacts on the proximal 

36. (Currently amended) The retractable hose system for central vacuum cleaning systems of claim 35, wherein the distal end portion includes a plurality of contacts, wherein the contacts on the proximal end portion are configured to engage and receive power from an engagement member of the engagement module via the contacts on the distal end portion.

42. (Currently amended) A retractable hose system for central vacuum cleaning systems, the retractable hose system comprising:
a retractable hose having a proximal end portion having a plurality of contacts and a distal end portion having a plurality of contacts, the plurality of contact of the proximal end portion being connected to the plurality of contacts of the distal end portion with electrical wiring extending therebetween; and
a hose engagement terminal having an engagement module for selectively moving some portions of the hose engagement terminal into engagement with proximal ;
wherein the retractable hose is slidable within the hose engagement terminal unless engaged by the engagement module.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 21, the prior art fails to provide, teach or suggest the retractable hose is slidable within the hose engagement terminal unless engaged by the engagement module; and in combination with other limitations in claim 21. In regard to claim 35, the prior art fails to provide, teach or suggest the retractable hose is slidable within the hose engagement terminal until the proximal end portion of the retractable hose is disposed in the hose engagement terminal, and wherein the house engagement terminal has an engagement module for selectively engaging the proximal end portion and thereby make electrical contact with the plurality of contacts on the proximal end portion to thereby provide power to the retractable hose while the proximal end portion of the retractable hose is disposed in the hose engagement terminal. In regard to claim 42, the prior art fails to provide, teach or suggest the retractable hose is slidable within the hose engagement terminal unless engaged by the engagement module; and in combination with other limitations in claim 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
4/6/2022

/THO D TA/Primary Examiner, Art Unit 2831